DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
3.	Claims 1-3, 7-10, 12-16 are pending. Claims 1-3, 7-10, 12-16 are under examination on the merits. Claim 1 is amended. Claims 4-6, 11 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1-3, 7-10, 12-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Yamamoto et al. (US Pub No. 2017/0235203 A1, hereinafter “”203”). 
“203 teaches an electrochromic composition comprising a radical-polymerizable compound other than the compound of formula (1), a tetraphenyl benzidine compound other than the radical-polymernizable compound and other than the compound of formula (1). “203 does not expressly teach a radical polymerizable compound containing triarylamine of the general formula (1), wherein each of X1 to X3 independently represent a carbon atom or a silicon atom, and each of R1 to R3 represents a polymerizable functional group.  Therefore the instant claims are distinguished over the prior art.   



    PNG
    media_image1.png
    260
    358
    media_image1.png
    Greyscale

wherein each of X1 to X3 independently represents a carbon atom or a silicon atom, and each of R1 to R15 independently represents a member selected from the group consisting of a hydrogen atom, a halogen atom, a monovalent organic group, and a polymerizable functional group.

The embodiment provides an electrochromic compound having excellent repetition durability and light durability, since the electrochromic element has been improved in light durability for preventing a decrease of light transmittance, nothing is described on improvement of repetition durability for preventing a decrease of coloring property even when coloring/ decoloring is repeated.  Accordingly, the presently claimed invention as defined by claims 1-2, 7-10, 12-16 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/04/2022